In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-18-00413-CR


                           SANTIAGO CARRASCO, JR., APPELLANT

                                                  V.

                               THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 64th District Court
                                      Swisher County, Texas
             Trial Court No. A-4642-17-06, Honorable Robert W. Kinkaid, Jr., Presiding

                                         January 29, 2019

                       ORDER OF ABATEMENT AND REMAND
                        Before CAMPBELL and PIRTLE and PARKER, JJ.


       Appellant Santiago Carrasco, Jr., proceeding pro se, appeals his conviction for

burglary of a building1 and sentence to two years’ confinement in a state jail facility.


       The appellate record was due on December 27, 2018. That day, the clerk and the

reporter notified the Court that appellant had not requested preparation or made payment

arrangements for the appellate record. See TEX. R. APP. P. 35.3(a)(2), (b)(2), (b)(3). By



       1   TEX. PENAL CODE ANN. § 30.02(c)(1) (West Supp. 2018).
letter of December 31, 2018, we directed appellant to make acceptable payment

arrangements for the clerk’s record and to request preparation and make acceptable

payment arrangements for the reporter’s record by January 11, 2019. Failure to do so,

we advised, could result in the appeal being abated and the cause remanded to the trial

court for further proceedings. See TEX. R. APP. P. 37.3(a)(2). Appellant has not requested

preparation or made payment arrangements for the appellate record to date.


       Accordingly, we abate the appeal and remand the cause to the trial court for further

proceedings. See TEX. R. APP. P. 37.3(a)(2). Upon remand, the trial court shall utilize

whatever means it finds necessary to determine the following:


       (1)    whether appellant still desires to prosecute the appeal;

       (2)    whether appellant is indigent and entitled to the appointment of appellate
              counsel;

       (3)    whether appellant is entitled to have the clerk’s record and reporter’s record
              furnished without charge;

       (4)    if appellant is not entitled to have the clerk’s record and reporter’s record
              furnished without charge, the date appellant will make acceptable payment
              arrangements for the appellate record; and

       (5)    what orders, if any, should be entered to assure that the appellate record
              will be filed promptly and that the appeal will be diligently pursued.

       If it is determined that appellant desires to proceed with the appeal, is indigent,

and is entitled to appointed counsel, the trial court shall appoint appellate counsel. The

name, address, email address, telephone number, and state bar number of appointed

counsel shall be provided to the Clerk of this Court. The trial court shall also issue findings

of fact and conclusions of law addressing the foregoing subjects. The trial court shall

cause to be developed 1) a clerk’s record containing the findings of fact and conclusions

of law, and 2) a reporter’s record transcribing the evidence and argument presented at

                                              2
any hearing held. The hearing record shall be filed with the Clerk of this Court on or

before February 28, 2019. Should additional time be needed to perform these tasks, then

same must be requested on or before that date.


      It is so ordered.


                                                            Per Curiam


Do not publish.




                                           3